Title: To John Adams from James Jackson, 12 August 1798
From: Jackson, James
To: Adams, John



(duplicate)
SirExecutive Department of Georgia Louis Ville August 12th. 1798



Since my address to you of the 8th instant, a duplicate of which this accompanies, I have received information from the Collector of the Customs for the Port of Savannah, of a very disagreeable occurrence, which took place there, in the night of the 4th instant. The destruction of a Spanish Schooner by some persons unknown—
As I have not heard of any existing hostility between the United States and his Catholic Majesty, I conceived it necessary and hope Sir the Step will meet your approbation, to issue the proclamation, and write the letter to the Governor of East Florida, copies of which as also the Collectors letter to Me, are enclosed marked: No 4—
As the Spanish Crew fled, I was fearful that if no step was taken until your Orders could be obtained the Citizens of the United States in Florida & other Spanish ports as well as their vessels & property might be in danger—
The Governor of So Carolina has acceded to my proposal, which I communicated to the Secretary of War in June last, of reciprocating assistance in Case of attack on either of those States,—until your orders and arrangements are known—A copy of his letter is also enclosed No 5
With this assistance, if only our Sea Coast was only in a tolerable state of defence, as to fortifications & gallies, I should feel little apprehension from a French attack, until we could be supported by your arrangements.
Our Militia however are very badly off for Musquets.
I have the honor to be with the utmost deference and respect / Sir / Your mo Obedt Servt

Jas. Jackson